Citation Nr: 1612092	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified at a videoconference hearing before the undersigned in July 2015.  A copy of the transcript is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that the Veteran's current low back disability is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for a low back disability represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.


Law and Analysis

The Veteran seeks service connection for a low back disability that he contends had its onset during service as a result of carrying heavy backpacks while running during physical training, slipping in the shower and falling, and during a motor vehicle accident.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

With regard to in service incurrence of an injury, the Veteran has credibly testified at his July 2015 hearing that his back began to cause him pain during service after physical training involving running wearing heavy backpacks, a fall in the shower, and a motor vehicle accident in which the truck he was in was rear ended and hit the truck in front of him.  Accordingly, in-service incurrence is established.  See 38 U.S.C.A. § 1154(a) (West 2014).  

Additionally, the evidence of record establishes that the Veteran has a currently diagnosed low back disability, including degenerative joint disease. See July 2015 DBQ from Dr. S. 

Therefore, the only question remaining is whether the Veteran's current low back disability is related to his in service back symptoms and events.  

The Veteran and his wife, who met him within months after his separation from service, have both credibly testified that he has had pain in his low back in service and continuously since service. In addition, the Veteran was provided VA examinations in 2009 and 2015. The VA examiners opined that the Veteran's low back disability was not related to his period of active service because the Veteran's separation examination did not indicate the presence of a low back disability in service and there was no treatment for many years after service.  The Board finds these opinions inadequate because the examiners do not specifically comment on the Veteran's lay statements pertaining to his symptoms before and after service.  See Dalton v. Nicholson, 21 Vet.App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). Also of record is a nexus opinion provided by the Veteran's treating physician for his back, Dr. S. In the July 2015 statement, Dr. S. noted the Veteran's reports of pain and injuries in service, and found that it was more likely than not that the Veteran's back problem began due to the events during his active service. 

After carefully reviewing and weighing the competent lay and medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's low back disability is related to service.  The unfavorable evidence in this case consists of the service treatment records which are negative for complaints of low back pain and the period after service during which the Veteran did not seek or require any form of treatment or evaluation for his low back, and the negative opinions by the VA examiners.  

On the other hand, the record contains favorable evidence in the form of Dr. S's nexus opinion, and the Veteran's and his wife's competent and credible account of his onset of back problems in service and their competent descriptions of his low back pain continuing since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Based on the current record, the Board finds that it is not possible to determine to what extent the Veteran's low back pain may be attributed to in-service events versus some other etiology.  Therefore, some doubt remains as to whether it is at least as likely due to service as opposed to some other cause, and the Board will resolve that doubt in favor of the Veteran with regard to his claim for service connection for a low back disability.

For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for a low back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is granted.





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


